

116 HR 5631 IH: Solutions Not Stigmas Act of 2019
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5631IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Kim (for himself and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to provide grants to medical and other
			 health profession schools to expand or develop education and training
			 programs for substance use prevention and treatment, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Solutions Not Stigmas Act of 2019. 2.Grant program to develop or enhance substance use disorder treatment-related curricula in medical and other health profession schools (a)In generalThe Secretary acting through the Administrator of the Health Resources and Services Administration (in this section referred to as the ‘Secretary’) may award grants to eligible entities to establish, expand, and implement substance use disorder treatment or chronic pain education curricula, including with respect to clinical training experiences in primary care, mental, and behavioral health settings.
 (b)CurriculaCurricula funded under this section shall— (1)be designed based on the best possible evidence to improve communication and provider preparedness with respect to substance use disorder and chronic pain treatment;
 (2)include curricula on— (A)prevention and early intervention for unhealthy substance use;
 (B)best practices, when applicable, for prescribing opioids and other addictive substances; and (C)clinical training experiences in primary care, mental, and behavioral health care settings to complement classroom-based instruction; and
 (3)highlight the importance of reducing stigma and bias associated with substance use disorders and chronic pain.
 (c)EligibilityTo be eligible to receive a grant under this section, an entity shall — (1)be—
 (A)a school of allopathic medicine, or a school of osteopathic medicine (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p));
 (B)a school of nursing (as defined in section 801 of the Public Health Service Act (42 U.S.C. 296)); (C)a health profession school or program (other than a school of allopathic medicine or osteopathic medicine) that is accredited by an appropriate (as determined by the Secretary) accrediting body, including any such physician assistant educational program; or
 (D)a residency or fellowship program accredited by the Accreditation Council for Graduate Medical Education (ACGME); and
 (2)submit an application to the Secretary by such time, in such form and manner, and containing such information as specified by the Secretary, including—
 (A)a description of how the entity intends to implement the substance use disorder treatment or chronic pain training curricula funded under this section; and
 (B)a description of how the entity intends to evaluate the success of such curricula. (d)Administrative provisions (1)Duration of grantUnder this section, a grant awarded to an entity shall be for a three-year period.
				(2)Limitations
 (A)Grant amountsA grant awarded to an eligible entity under this section may not exceed $500,000. (B)One grant per schoolAn entity shall not be eligible for more than one grant, and the Secretary shall not renew a grant, under this section.
 (3)PriorityIn awarding grants under this section, the Secretary shall give priority to medical schools and other health profession schools and programs—
 (A)that submit applications under subsection (c)(2)— (i)in coordination with an addiction medicine fellowship training program;
 (ii)in coordination with a residency program; or (iii)demonstrating specific outcomes competencies in substance use disorders or chronic pain management; or
 (B)that, for purposes of implementing curricula funded under this section through the use of such a grant, partner with education programs for both physicians and non-physician health professionals.
 (e)FundingThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each fiscal years 2020 through 2022.
			